Title: Lafayette to Thomas Jefferson, 8 September 1815
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Jefferson, Thomas


          
            My dear friend
             Paris 7ber the 8h 1815
          
          I do not know whether the Bearer of these Lines Has Had the Honour of Your Acquaintance while you were Visiting His family or friends—But I am Sure He Will Meet  a kind Welcome at Monticelo and Shall only add the Expression of my Constant and Respectful affection
          Lafayette
        